

116 S4420 IS: Unclaimed Veterans Burial Benefit Correction Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4420IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Rounds (for himself, Mr. Cassidy, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to pay costs relating to the transportation of certain deceased veterans to certain State and tribal veterans’ cemeteries, and for other purposes.1.Short titleThis Act may be cited as the Unclaimed Veterans Burial Benefit Correction Act of 2020.2.Transportation of deceased veterans to certain veterans’ cemeteries(a)In generalSection 2308(a) of title 38, United States Code, is amended— (1)in the first sentence, by striking in a national cemetery and inserting in a covered cemetery; and (2)in the second sentence, by striking to the national cemetery and inserting to the covered cemetery. (b)Covered cemetery definedSection 2308 of such title is amended by adding at the end the following new subsection: (c)Covered cemetery definedIn this section, the term covered cemetery has the meaning given such term in section 2306(f)(2) of this title..(c)Conforming AmendmentSection 2308 of such title is amended in the section heading by adding at the end the following: or a veterans’ cemetery.(d)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 2308 and inserting the following new item:2308. Transportation of deceased veteran to a national cemetery or a veterans’ cemetery..